Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 recites “the first and second modules each have a maximum size in the first system dimension that is a respective integer multiple of a common fixed system value” and “ each of the gas connection lines comprises one or more section, each section having a size that is a respective integer multiple of the common fixed system value”.  It is unclear these two integer multiples are the same or not.  The Office takes an assumption that there are two different integer multiples.
In Reference to Claims 2-16
Claims 2-16 are rejected by their virtue dependency to Claim 1.
In Reference to Claim 17
Claim 17 recites “positioning the first module adjacent … that is a respective integer of a common fixed system value, fluid connecting the first module … each section having a size that is a respective integer multiple of the common fixed system value”  It is unclear these two integer multiples are the same or not.  The Office takes an assumption that there are two different integer multiples.
In Reference to Claims 18-20
Claims 18-20 are rejected by their virtue dependency to Claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0260192 to Iwasaki.
In Reference to Claim 1
Iwasaki discloses a modular vacuum pumping and abatement system for evacuating and abating a gas from an entity, the system comprising: a plurality of functional modules (Fig. 1A, 1 and 2); and a plurality of gas connection lines (Fig. 1A, as showed 2a-2f), each gas connection line for conveying a flow of gas therethrough; wherein the plurality of functional modules comprises: a first module (Fig. 1A, 1) comprising a vacuum pumping apparatus for pumping the gas from the entity; and a second module (Fig. 1A, annotated by the examiner) comprising an abatement apparatus (Fig. 1A, 3A-3C) for abating the gas pumped from the entity; the first module is positioned adjacent to the second module in a first system dimension; the first and second modules each have a maximum size in the first system dimension that is a respective integer multiple of a common fixed system value (AS showed in Fig. 1A, the abatement and the vacuum pumps have the same length, therefore, it is a integer multiple); the first module is fluidly connected to the second module by at least one of the plurality of gas connection lines such that the abatement apparatus may receive the gas pumped from the entity by the vacuum pumping apparatus (As showed in Fig. 1A); and each of the gas connection lines comprises one or more sections (As showed in Fig. 1A), each section having a size that is a respective integer multiple of the common fixed system value. (As showed in Fig. 1A, the pipe section has the same length as the abatement and the pump sections)
In Reference to Claim 2
Iwasaki discloses a thermal management system configured to manage a temperature of the gas within the system. (Paragraph 7 section 6, the vacuum pump has heater)
In Reference to Claim 3
Iwasaki discloses the thermal management system is configured to maintain a temperature of the gas within the system above a predefined threshold temperature (Paragraph 7 section 6, the vacuum pump has heater or thermal insular, the function of heater or thermal insular is to maintain a temperature).  
In Reference to Claim 4
Iwasaki discloses the thermal management system comprises one or more devices selected from the group of devices consisting of heaters (Paragraph 7 section 6)
In Reference to Claim 5
Iwasaki discloses the thermal management system is within a third module (Fig. 3, 42) of the plurality of functional modules; the third module is positioned adjacent to the first module and/or the second module in the first system dimension (As showed in Fig. 3); and the third module has a maximum size in the first system dimension that is an integer multiple of the common fixed system value. (AS showed in Fig. 3, the heater is the same length as the heated body)
In Reference to Claims 6 and 7
Iwasaki discloses the first module (Fig. 1A, 1) has a maximum size in the first system dimension that is a first integer (Fig. 1A, there are 6 vacuum pump, so the first integer is 6) multiple of a common fixed system value (Fig. 1A, annotated by the examiner); and the second module (Fig. 1, the abatement system) has a maximum size in the first system dimension that is a second integer multiple of the common fixed system value, the second integer being different to the first integer. (As showed in Fig. 1A, the second integer is 3 as there are three abatement)
In Reference to Claim 9
Iwasaki discloses wherein each of the first and second modules comprise: a gas connection line input for receiving the gas into that module (Fig. 1A, 2a); a gas connection line output (Fig. 1A, 2b) for exhausting the gas from that module; a facilities connection line (Fig. 1A, 1a) input for receiving facilities conveyed from a source of facilities; and a frame (Fig. 1A, annotated by the examiner) for locating the vacuum pumping apparatus or the abatement apparatus of that module and the connection line input and output of that module in position in that module
In Reference to Claim 11
Iwasaki discloses the plurality of functional modules further comprises at least one further module (Fig. 1A, 2); each of the at least one further modules is positioned adjacent to the first module (Fig. 1A, 1) and/or the second module (Fig. 1A, annotated by the examiner) in the first system dimension; each of the at least one further modules has a maximum size in the first system dimension that is a respective integer multiple of the common fixed system value (As showed Fig. 1A, the further module is the same length of the first and the second module); each of the at least one further modules is operatively coupled to the first module and/or the second module (AS showed in Fig. 1A); each of the at least one further modules comprises apparatus selected from the group of apparatuses consisting of a vacuum pumping apparatus for pumping the gas from the entity, an abatement apparatus for abating the gas pumped from the entity, a facilities apparatus for receiving a second fluid and/or electrical power from a facilities supply and supplying that received second fluid (As showed in Fig. 1A, the further module comprising the pipe lines for fluid communication).
In Reference to Claim 17
Iwasaki discloses a method for evacuating and abating a gas from an entity, the method comprising: providing a first module (Fig. 1A, 1), the first module comprising a vacuum pumping apparatus (Fig. 1A, R1); providing a second module (Fig. 1A annotated by the examiner), the second module comprising an abatement apparatus (Fig. 1A, 3A-3C); positioning the first module adjacent to the second module in a first system dimension (As showed in Fig. 1A), the first and second modules each having a maximum size in the first system dimension that is a respective integer multiple of a common fixed system value (As showed in Fig. 1A, same length); fluidly connecting (Fig. 1A, 2a-2e) the first module to the second module by at least one gas connection line, each gas connection line comprising one or more sections, each section having a size that is a respective integer multiple of the common fixed system value; pumping, by the vacuum pumping apparatus, gas from the entity to the abatement apparatus; and abating, by the abatement apparatus, gas received from the vacuum pumping apparatus.
In Reference to Claim 18
Iwasaki discloses by a thermal management system (Fig. 3, 42), a temperature of the gas within one or more of the first module, the second module, and the at least one gas connection line.
In Reference to Claim 19
Iwasaki discloses the gas comprises one or more condensable substances; and the step of controlling is performed to maintain a temperature of the gas above a threshold temperature at which the one or more condensable substances condense. (Since the thermal system comprising heater, therefore, the temperature is maintained.)
In Reference to Claim 20
Iwasaki discloses the gas is a process gas from a semiconductor fabrication facility. (Paragraph 45)

    PNG
    media_image1.png
    488
    516
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki.
In Reference to Claims 8 and 10
Iwasaki discloses connection pipe lines.
Iwasaki does not teach the size or the length of lines.  However, it would have been an obvious matter of design choice to change the size of Iwasaki’s modules such that the length of each connection line is a respective integer multiple of the common fixed system valve and the common fixed system value is in the range 10 mm -5 cm. A change in size is generally recognized as being within the level of ordinary skill in the art.
In Reference to Claim 12
Iwasaki discloses one or more connection lines (Fig. 1A, 2A-2e) configured to connect together the plurality of functional modules, wherein the one of more connection lines are connection lines selected from the group of connection lines consisting of a pipe for conveying a flow of fluid therethrough.
Iwasaki does not teach the size or the length of lines.  However, it would have been an obvious matter of design choice to change the size of Iwasaki’s modules such that the length of each connection line is a respective integer multiple of the common fixed system valve. A change in size is generally recognized as being within the level of ordinary skill in the art.
In Reference to Claims 13-16
Iwasaki discloses the send dimension being perpendicular to the first system dimension.
Iwasaki does not teach the detail size of the first and the second system dimension. However, it would have been an obvious matter of design choice to change the size of Iwasaki’s modules such that the second and the first system dimension being substantially equal. A change in size is generally recognized as being within the level of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2009/0185969 to Lose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/10/2022